DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
With regards to the applicant arguments stating that Hirokubo does not teach a second fixing member the examiner respectfully disagrees, Hirokubo shows in multiple figures those being 2, 17, 19, 21, 22 wherein the fixing member is in different locations, as well as paragraph 10 stating at least 1 fixing member eluding to more with the figures labeling the fixing member with alphabetical affixes. Therefore it is believed that a second and even third fixing member has been taught by the prior art. The rejection is believed to be proper and has been restated below to incorporate the amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokubo (US 20160187197).

With regard to claim 1, Hirokubo teaches An optical module, in at least figure 2, comprising: an interference filter (5) having a first substrate (512) having a first mirror (54), and a second substrate (52) having a second mirror (55), wherein the first mirror faces the second mirror; a casing (61) including a pedestal (621) and a sidewall (622) connected to the pedestal that houses the interference filter (5), wherein the interference filter (5) is fixed to the sidewall of the casing by a first fixing member (64); a filter holding member (514) to which the casing (61) that is separate and apart from the filter holding member (514);, wherein k<mω2/2 is satisfied ([0127]), where k is a spring constant of the first fixing member, .omega. is a frequency of vibration generated in the base ([0127] teaches the spring constant, k<mw2/x being known to one skilled in the art), and m is a total mass of the interference filter and the filter holding member ([0016]).
2/2.
However, Hiorkubo does teach a fixing member in a secondary location (fig. 17, element 64B, paragraph [0010] the fixing member is provided in at least one location on a side surface of at least one of the first substrate and the second substrate) which fixes the filter holding member (514) to the base  (621/622, [0005]) as well as a spring constant ([0127] teaches the spring constant, k<mw2/x being known to one skilled in the art)
However it would have been obvious to one of ordinary skill in the art to provide multiple fixing members as well as the aforementioned equation as Hirokubo does teach multiple fixing members in different locations through different embodiments member (fig. 17, element 64B, paragraph [0010] the fixing member is provided in at least one location on a side surface of at least one of the first substrate and the second substrate) while also mentioning using at least one location as well as teaching the equation k<mw2/x ([0127] teaches the spring constant, k<mw2/x being known to one skilled in the art) which through routine skill and experimentation one of ordinary skill would have come across the x variable.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Hirokubo with multiple fixing points as well as the spring constant specified on order to achieve the desired shock absorbency needed to stabilize the optical module.

2/12.25 ([0127] teaches the spring constant, k<mw2/x being known to one skilled in the art).

With regard to claim 3, Hirokubo in view of Wang teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Hirokubo further teaches an optical module, in at least (figure 5), wherein the interference filter (paragraph [0005]) is fixed to the filter holding member via a second fixing member ([0010]; at least one), and the second fixing member has a spring constant greater than the spring constant of the first fixing member ([0127]). Wherein the spring constant of the first fixing member satisfies k<mω2/12.25 ([0127] teaches the spring constant, k<mw2/x being known to one skilled in the art).

With regard to claim 4, Hirokubo in view of Wang teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Hirokubo further teaches an optical module, in at least (figure 5), further comprising: a light receiver ([0020]; detector) which receives light transmitted through the interference filter ([0005]); and a third fixing member (fig. 17, element 64B, paragraph [0010] the fixing member is provided in at least one location on a side surface of at least one of the first substrate and the second substrate,) which fixes the light receiver to the base ([0005]), wherein the third fixing member has a spring constant greater than the spring 2/2 being known to one skilled in the art).

With regard to claim 5, Hirokubo in view of Wang teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein Hirokubo further teaches an electronic apparatus including an optical module, in at least (Fig. 2, element 16), and a controller which controls the optical module.

With regard to claim 6, Hirokubo in view of Wang teach all of the claimed limitations of the instant invention as outlined above with respect to claim 2, wherein Hirokubo further teaches an electronic apparatus including an optical module, in at least (Fig. 2, element 16), and a controller which controls the optical module.

With regard to claim 7, Hirokubo in view of Wang teach all of the claimed limitations of the instant invention as outlined above with respect to claim 3, wherein Hirokubo further teaches an electronic apparatus including an optical module, in at least (Fig. 2, element 16), and a controller which controls the optical module.

With regard to claim 8, Hirokubo in view of Wang teach all of the claimed limitations of the instant invention as outlined above with respect to claim 4, wherein Hirokubo further teaches an electronic apparatus including an optical module, in at least (Fig. 2, element 16), and a controller which controls the optical module.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872

/BUMSUK WON/Supervisory Patent Examiner, Art Unit 2800